 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Defendant
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 KATHLEEN BURGHARDT-COBB,                                Case No. 1:17-cv-01563-DAD-SKO

12                                 Plaintiff,              STIPULATION AND ORDER TO
                                                           CONTINUE NON-EXPERT DISCOVERY
13                    v.                                   DEADLINE

14 MARK S. INCH, Director, Federal Bureau of               (Doc. 17)
   Prisons,
15                                                         Hon. Sheila K. Oberto
                             Defendant.                    U.S. Magistrate Judge
16

17

18          Plaintiff, Kathleen Burghardt-Cobb, and Defendant, Hugh J. Hurwitz, Acting Director of the
19 Federal Bureau of Prisons, through their undersigned attorneys, hereby stipulate and request that the

20 Court order that the non-expert discovery cutoff (see Scheduling Order, Doc. 15, at p. 3) be

21 continued from April 19, 2019, to April 23, 2019, for the sole purpose of completing the deposition

22 of plaintiff. As cause for this proposed modification of the case schedule, the parties jointly declare

23 that they have been negotiating in good faith on a mutually agreeable date for the deposition of

24 Plaintiff, Kathleen Burghardt-Cobb. Plaintiff’s counsel has advised that Plaintiff’s obligation to care

25 for her elderly parents limits her availability for deposition. Plaintiff, her counsel and defense

26 counsel are all available on April 23, 2019, which is two court days beyond the current non-expert
27 discovery cutoff. The parties therefore jointly propose that the non-expert discovery cutoff be

28

     STIPULATION AND ORDER TO CONTINUE NON-EXPERT      1
     DISCOVERY DEADLINE
30
 1 extended to April 23, 2019, for the purpose of completing this deposition only. No other deadlines

 2 set in the Scheduling Order will be affected by this proposed modification.

 3                                                              Respectfully submitted,

 4    Dated: April 11, 2019                                     McGREGOR W. SCOTT
                                                                United States Attorney
 5
                                                               / /s/ Benjamin E. Hall
 6                                                              BENJAMIN E. HALL
                                                                Assistant U.S. Attorney
 7                                                              Attorney for Defendant
 8
      Dated: April 11, 2019                                     LAW OFFICES OF KEVIN G. LITTLE
 9
                                                                [Authorized April 11, 2019]
10
                                                               / /s/ Kevin G. Little
11                                                              KEVIN G. LITTLE
                                                                Attorneys for Plaintiff
12

13                                                  ORDER
14            Pursuant to the parties’ above-stipulation (Doc. 17), and good cause appearing therefor, IT IS
15 HEREBY ORDERED that the Scheduling Order (Doc. 15) is MODIFIED as follows: The deadline

16 for completion of the deposition of Plaintiff, Kathleen Burghardt-Cobb, is continued to April 23,

17 2019. All other deadlines in the Scheduling Order remain in force.

18

19 IT IS SO ORDERED.

20
     Dated:     April 11, 2019                                    /s/   Sheila K. Oberto             .
21                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

     STIPULATION AND ORDER TO CONTINUE NON-EXPERT       2
     DISCOVERY DEADLINE
30
